Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed March 15, 2022 in response to the Office action dated December 22, 2021. 
Claims 9 and 19 are canceled. Claims 21 and 22 are new. Claims 1, 2, 4-6, 8, 11-18, and 20 have been amended.  Claims 1-8, 10-18, and 20-22 are pending in this application.
Allowable Subject Matter
Claims 1-8, 10-18, and 20-22  are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for managing input output request using a mapping table but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….obtaining a translated to-be-processed I/O request by performing address translation on the to-be-processed I/O request based on a flash translation layer (FTL) mapping table, wherein the address translation translates the first address into a second address, wherein the second address indicates a physical address of the to-be-read, to- be-written, or to-be-erased data in the target SSD, and wherein the FTL mapping table is used to record a translation relationship between physical addresses and logical addresses in the n SSDs; sending, to the target SSD based on the second address, the translated to-be-processed I/O request; and after a preset sleep duration, querying a processing result of the translated to-be- processed I/O request, wherein the preset sleep duration is determined according to a type of the to-be-processed I/O request.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 3/15/22 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135